
	

113 HR 2230 IH: Track It to Prevent It Act
U.S. House of Representatives
2013-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2230
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2013
			Ms. Loretta Sanchez of
			 California introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To address the prevalence of sexual harassment and sexual
		  assault in the Armed Forces.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Track It to Prevent It
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Improved climate assessments and dissemination and
				tracking of results.
					Sec. 5. Inclusion of letter of reprimands, nonpunitive letter
				of reprimands and counseling statements.
					Sec. 6. Service-wide 360 assessments.
					Sec. 7. Health welfare inspections.
					Sec. 8. Review of security of military installations, including
				barracks and multi-family residences.
					Sec. 9. Review of the Office of Diversity Management and Equal
				Opportunity role in sexual harassment cases.
					Sec. 10. Authorization of appropriations.
				
			2.FindingsCongress makes the following
			 findings:
			(1)According to the Department of Defense,
			 3,374 sexual assault cases involving a member of the Armed Forces were reported
			 in fiscal year 2012, a 6 percent increase in the number of reported cases in
			 fiscal year 2011.
			(2)However, approximately 26,000 members of
			 the Armed Forces made an anonymous report of a sexual assault in fiscal year
			 2012, a substantial increase from fiscal year 2011.
			(3)According to the Department of Defense, of
			 the 6.1 percent of female members of the Armed Forces who experienced
			 unwanted sexual contact in fiscal year 2012, 77 percent also
			 experienced sexual harassment and, of the 1.2 percent of male members of the
			 Armed Forces who experienced unwanted sexual contact in fiscal
			 year 2012, 52 percent also experienced sexual harassment.
			(4)Sixty-two percent
			 of those members who experienced unwanted sexual contact also perceived some
			 form of social, administrative, or professional retaliation.
			(5)Climate
			 assessments are required by law and commanders at all levels must comply as it
			 is their core responsibility to create a safe and healthy environment for the
			 unit.
			(6)Trends in bad
			 behavior and reoccurring actions that harm the members of the unit, such as
			 sexual harassment and sexual assault, must be identified earlier through
			 improved performance assessments and better reporting by commanders at all
			 levels.
			(7)According to a recent Government
			 Accountability Office report, two of the primary reasons why members decide not
			 to report sexual harassment and sexual assault incidents are because they do
			 not think anything will be done about the incident if they report it and they
			 think that reporting the incident will adversely impact their military
			 career.
			(8)As long as
			 commanders at any level continue to condone or ignore certain types of sexual
			 misconduct, this behavior will continue to be prevalent in the military
			 obstructing the change in culture.
			3.DefinitionsIn this Act
			(1)The term
			 sexual harassment has the meaning given such term in Department of
			 Defense Directive 1350.2, Department of Defense Military Equal Opportunity
			 Program.
			(2)The term
			 sexual assault means any of the offenses described in section 920
			 of title 10, United States Code (article 120 of the Uniform Code of Military
			 Justice).
			4. Improved climate
			 assessments and dissemination and tracking of results
			(a)Improved
			 dissemination of results in chain of commandThe Secretary of Defense shall ensure that
			 the results of command climate assessments are provided to the relevant
			 individual commander and to the next higher level of command.
			(b)Performance
			 tracking
				(1)Evidence of
			 complianceThe Secretary of
			 each military department shall include in the performance evaluations and
			 assessments used by each Armed Force under the jurisdiction of the Secretary a
			 designated form where senior commanders can indicate whether the commander has
			 conducted the required climate assessments.
				(2)Effect of
			 failure to conduct assessmentIf a commander is found to not have
			 conducted the required climate assessments, the failure shall be noted in the
			 commander’s performance evaluation and be considered a serious factor during
			 consideration for any subsequent promotion.
				(c)Tracking
			 systemThe Inspector General of the Department of Defense shall
			 develop a system to track whether commanders are conducting command climate
			 assessments.
			(d)Unit compliance
			 reportsWorking with the
			 Inspector General of the Department of Defense, unit commanders shall gather
			 all the climate assessments from the unit and develop a compliance report that,
			 at a minimum, shall include the following:
				(1)A
			 comprehensive overview of the concerns members of the unit expressed in the
			 climate assessments.
				(2)Data showing how
			 leadership is perceived in the unit.
				(3)A
			 detailed strategic plan on how leadership plans to address the expressed
			 concerns.
				5.Inclusion of
			 letter of reprimands, nonpunitive letter of reprimands and counseling
			 statementsThe Secretary of
			 Defense shall require commanders to include letter of reprimands, nonpunitive
			 letter of actions and counseling statements involving substantiated cases of
			 sexual harassment or sexual assault in the performance evaluation report of a
			 member of the Armed Forces for the purpose of—
			(1)providing
			 commanders increased visibility of the background information of members of the
			 unit;
			(2)identifying and
			 preventing trends of bad behavior early and effectively disciplining repeated
			 actions which hinder units from fostering a healthy climate; and
			(3)preventing the
			 transfer of sexual offenders.
			6.Service-wide 360
			 assessments
			(a)Adoption of
			 360-Degree approachThe
			 Secretary of each military department shall develop an assessment program
			 modeled after the current Department of the Army Multi-Source Assessment and
			 Feedback (MSAF) Program, known in this section as the 360-degree
			 approach.
			(b)Report on
			 inclusion in performance evaluation reportsNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to Congress a
			 report containing the results of an assessment of the feasibility of including
			 the 360-degree approach as part of the performance evaluation reports.
			(c)Individual
			 counselingThe Secretary of
			 each military department shall include individual counseling as part of the
			 performance evaluation process.
			7.Health welfare
			 inspectionsThe Secretary of
			 each military department shall conduct health welfare inspections on a monthly
			 basis in order to ensure and maintain security, military readiness, good order,
			 and discipline of all units of the Armed Forces under the jurisdiction of the
			 Secretary. Results of the Health Welfare Inspections shall be provided to both
			 the commander and senior commander.
		8.Review of
			 security of military installations, including barracks and multi-family
			 residences
			(a)Review of
			 security measuresThe Secretary of Defense shall conduct a review
			 of security measures on United States military installations, specifically with
			 regard to barracks and multi-family residences on military installations, for
			 the purpose of ensuring the safety of members of the Armed Forces and their
			 dependents who reside on military installations.
			(b)Elements of
			 studyIn conducting the review under subsection (a), the
			 Secretary of Defense shall—
				(1)identify security
			 gaps on military installations; and
				(2)evaluate the
			 feasibility and effectiveness of using 24-hour electronic monitoring or placing
			 security personnel at all points of entry into barracks and multi-family
			 residences on military installation.
				(c)Submission of
			 resultsNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Defense shall submit to Congress a report containing
			 the results of the study conducted under subsection (a), including an estimate
			 of the costs—
				(1)to eliminate all
			 security gaps identified under subsection (b)(1); and
				(2)to provide 24-hour security monitoring as
			 evaluated under subsection (b)(2).
				9.Review of the
			 Office of Diversity Management and Equal Opportunity role in sexual harassment
			 cases
			(a)Review
			 requiredThe Secretary of Defense shall conduct a review of the
			 Office of Diversity Management and Equal Opportunity for the purposes specified
			 in subsection (b).
			(b)Elements of
			 studyIn conducting the review under subsection (a), the
			 Secretary of Defense shall—
				(1)identify and
			 evaluate the resource and personnel gaps in the Office;
				(2)identify and
			 evaluate the role of the Office in sexual harassment cases; and
				(3)evaluate how the
			 Office works with the Sexual Assault Prevention and Response Office to address
			 sexual harassment in the Armed Forces.
				10.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Defense such sums as may be
			 necessary to carry out this Act for fiscal year 2014.
		
